DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
In the January 14, 2021 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norman et al., US Patent Application Publication No. 2008/0263628 (published October 23, 2008, hereinafter NORMAN), in view of McDermott et al., US Patent Application Publication No. 2006/0077913 (published April 13, 2006, hereinafter MCDERMOTT).

As per claim 1, NORMAN teaches of a method for controlling at least one remotely controlled device comprising: 
providing at least one remotely controlled device (see fig. 1, elements 110-113: remotely control field devices/robots); 
connecting the at least one remotely controlled device directly to a field management system (see fig. 3, 4(a); and par. 30-33: in one embodiment, the system supports direct connectivity between field devices and the field management system); 
connecting at least one driver interface directly to the field management system (see fig. 1, element 201; and par. 30-34: connecting field devices/robots to the field management system). 
	NORMAN focuses on capturing, copying and using device commands in communicating to/from field devices/robots to field management system, wherein the commands are subsequently relayed to field devices/robots (e.g., user controller to field relay to FMS to robot) (see fig. 3 and 4(a); and par. 30-34), whereby the system supports storing network, user activity and supportive operational information (see par. 73).  However, the reference fails to explicitly address mimicking, by the field management system (FMS), commands from the at least one driver interface, the mimicking controlling the at least one remotely controlled device and replaying at least one match based at least on the mimicking.  
	Like NORMAN, MCDERMOTT is directed to remotely controlling field devices.  However, MCDERMOTT further teaches of a method which uses infield software that stores attributes related to field device activities (e.g., speed, position, direction, etc.), and provides support which allows the system and method to replicate, mimic and/or emulate user activity relative to associative devices, and replay device action (see par. 19-21).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of MCDERMOTT’s method of storing, replicating and mimicking device activity, with NORMAN’s method of remotely controlling devices for managing safety/boundary control parameters for remotely controlled devices, as well as providing single player action for multiple remote devices.	
	
	
As per claim 2, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the method of claim 1 further comprising wherein the connecting the drive interface to the field management system is over an internet connection (see par. 33, 43 and 89: coupling user/drive interface with FMS via a host of network configurations, including internet transmission). 

As per claim 3, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the method of claim 1 further comprising: sending a signal from the field management system directly to the at least one remotely controlled device including sending the signal to a remotely controlled device controller, wherein the remotely controlled device controller is adapted to receive signals from the field management system (see fig. 2-4(a); and par. 30-33: remote user/device controllers support the reception of signals from FMSs). 

As per claim 4, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the method of claim 1 further comprising: sending a signal from the driver interface to the field management system and sending the signal from the field management system directly to the at least one remotely controlled device, wherein the signal modifying power to the at least one remotely controlled device (see fig. 1-3; and par. 64-66: system supports sending a signal from a field device to the FMS and subsequently sending control signals from the FMS directed to a field device (e.g., emergency start/stop power control)). 

As per claim 5, NORMAN teaches of a system for controlling at least one remotely controlled device comprising: 
at least one remotely controlled device (see fig. 1, elements 110-113: remotely control field devices/robots), the at least one remotely controlled device configured for autonomous operation (see par. 68 and 72: control section supports the autonomous robot control); 
at least one field management system directly connected to the at least one remotely controlled device (see fig. 3 and 4(a); and par. 30-34: one embodiment supports direct connectivity between the FMS and remotely controlled devices); and
a driver interface directly connected to the at least one field management system, the driver interface adapted to communicate a signal to the at least one field management system (see fig. 3-5; and par. 30-33: the system also supports a system configuration which allows a driver interface to directly connect to an FMS while interfacing with other [intermediate] devices connected to the system (e.g., network, power, etc.)), the driver interface enabling user control by a user of the at least one remotely controlled device (see fig. 3 and 4(a); and par. 30-31, 52 and 63: driver interface facilitates signal control between the device and field controller).
	While NORMAN focuses on system which relies on various operational modes and embodiments to perform remote control functions inclusive of using device commands for communication between field devices and an FMS (see fig. 3 and 4(a); and par. 30-34), whereby the system further relies on [software] program activity and active storage mechanisms to capture, store and employ user activity and supportive operational information during operations (see par. 73).  However, the reference fails to explicitly address a mode system including a hybrid mode, the hybrid mode enabling simultaneous  autonomous operation and user control, wherein the field management system mimics commands from the at least one driver interface, the mimicking controlling the at least one remotely controlled device and enabling replaying of at least one match.  
	Like MCDERMOTT is directed to remotely controlling field devices, whereby the  system relies on both direct connectivity between field and control devices, and infield software which stores attributes related to field device activities (e.g., speed, position, direction, etc.).  The dual operational format provides for a system which allows the system to replicate, mimic and/or emulate user activity relative to associative devices and replay field activity (see par. 19-21).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of MCDERMOTT’s system/method of storing, replicating and mimicking device activity, with NORMAN’s system/method of remotely controlling devices for managing safety/boundary control parameters for remotely controlled devices, as well as providing single player action for multiple remote devices.	

As per claim 6, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 5 wherein the signal modifying control of the at least one remotely controlled device (see fig. 3-5; and par. 31 and 60-61: signals received from the FMS are capable of modifying activities of the field devices outside of the data relay between the user and robot (e.g., emergency scenarios my require intervening actions to start or stop operations)).

As per claim 7, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 5 wherein the signal modifying power to the at least one remotely controlled device (see fig. 1-3; and par. 65-66: the FMS may modify power to the remote devices as a result of overriding operations needed to protect the system/components within the system (e.g., cut power in emergency situations)). 

As per claim 8, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 5 wherein the at least one field management system is communicatively coupled to a station control (see fig. 5 and par. 31 and 59: operator stations for communicating with field devices/robots).

As per claim 9, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 5 wherein the at least one field management system communicates to the at least one remotely controlled device over an internet connection (see par. 33 and 43: the system supports the capability of the FMS to communicate with remote field devices via an internet connection).

As per claim 10, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 5 wherein the drive interface comprising a toggle switch to communicate directly with the at least one remotely controlled device (see fig. 3-5; and par. 31, 57 and 61: system relies on field controlled power switches/toggles and driver toggle controllers (e.g., joysticks) to facilitate control between the user, FMS and remote device). 

As per claim 11, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 5 wherein the at least one remotely controlled device comprising a remotely controlled device controller (see fig. 3 and 4: system supports an interfacing relationship between a user control device and FMS, with or without intermediate control stations or relay devices).

As per claim 12, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 11 wherein the remotely controlled device controller is adapted to receive signals from the field management system (see fig. 3-4; and par. 30-33: system supports a two-way channel of communication between the remote device/robot and the FMS).

As per claim 13, NORMAN teaches of a system for controlling at least one remotely controlled device comprising:
a driver interface module adapted to receive signals from a user (see fig. 3; and par. 30-33: user interface captures user responsive action for conversion and transmission to the remote device to delineate active processes in the remote field device); 
a remotely controlled device including a wireless adapter configured to provide wireless communications between the driver interface module and a remotely controlled device controller (see fig. 1 and par. 32: the coupling and active relationship between remote elements 105 [WAP], 102 [firewall/bandwidth limiter], 106-108 [interface controllers] and 110-113 [end-devices/robots], support wireless communication between system devices),
a peripheral interface powering at least one peripheral through at least one peripheral interface module, the at least one peripheral interface operably coupled with the remotely controlled device (see par. 15: in various embodiments, the system may rely on field controllers and/or area controllers in combination with robot controllers and/or operator interfaces to support remote connectivity),
a transceiver/router operably coupled with the remotely controlled device controller (see par. 33: software or hardware network area controllers may control the routing functions within the system), and a power source configured to provide power to the at least one peripheral interface modules (see par. 65: the robot controller may contain a primary and secondary power supply sections); 
a driver interface module adapted to receive signals from a user (see fig. 3-5; and par. 30-33: the system also supports a system configuration which allows a driver interface to directly connect to an FMS while interfacing with other [intermediate] devices connected to the system (e.g., network, power, etc.)); and 
a field management system directly connected to the driver interface module and the remotely controlled device (see fig. 3 and 4(a); and par. 30-34: one embodiment supports direct connectivity between the FMS and remotely controlled devices). 
	While NORMAN focuses on using device commands to/from field devices/robots to FMSs (e.g., user controller to FMS to robot) (see fig. 3 and 4(a); and par. 30-34), wherein the system further supports storing network, user activity and working data to further support operational activity (see par. 73).  However, the reference fails to explicitly address system activities wherein the field management system mimics commands from the driver interface module, the mimicking controlling the remotely controlled device and enabling replaying of at least one match.
	MCDERMOTT focuses on the remote control of field devices, wherein the system relies on infield software that stores attributes related to field device activities (e.g., speed, position, direction, etc.) and provides activity and operational support that allows the system to replicate, mimic and/or emulate user activity relative to associative devices, activity level and operational parameters, as well as support replay activity action (see par. 19-21).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of MCDERMOTT’s system of storing, replicating and mimicking device activity, with NORMAN’s system of remotely controlling devices, for controlling safe working parameters for remotely controlled devices, as well as providing support for single player control of multiple remote devices.	


As per claim 14, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 13 wherein the signals modifying control of the remotely controlled device (see fig. 3-5; and par. 31 and 60-61: signals received from the FMS are capable of modifying activities of the field devices outside of the data relay between the user and robot (e.g., emergency scenarios my require intervening actions to start or stop operations)).

As per claim 15, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 13 wherein the signals modifying power to the remotely controlled device (see fig. 1-3; and par. 65-66: the FMS may modify power to the remote devices as a result of overriding operations needed to protect the system/components within the system (e.g., cut power in emergency situations).

As per claim 16, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 13 wherein the field management system is communicatively coupled to a station control (see fig. 5 and par. 31 and 59: operator stations for communicating with field devices/robots).

As per claim 17, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 13 wherein the field management system communicates to the remotely controlled device over an internet connection (see par. 33 and 43: the system supports the capability of the FMS to communicate with remote field devices via an internet connection). 

As per claim 18, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 13 wherein the drive interface comprising a toggle switch to communicate directly with the remotely controlled device (see fig. 3-5; and par. 31, 57 and 61: system relies on field controlled power switches/toggles and driver toggle controllers (e.g., joysticks) to facilitate control between the user, FMS and remote device).

As per claim 19, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 13 wherein the remotely controlled device comprising a remotely controlled device controller (see fig. 3 and 4: system supports an interfacing relationship between a user control device and FMS, with or without intermediate control stations or relay devices). 

As per claim 20, the combination of NORMAN and MCDERMOTT teaches all of the limitations noted in the base claim(s) as outlined above, wherein NORMAN further teaches of the system of claim 19 wherein the remotely controlled device adapted to receive signals from the field management system (see fig. 3-4; and par. 30-33: system supports a two-way channel of communication between the remote device/robot and the FMS).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Norman et al., US Patent Application Publication No. 2008/0263628 and US Patent No. 7,330,776, along with several cited Norman references, focus on using a variety of system and operational embodiments to provide a system and method for facilitating communication between a user interface, field management system and one or more field devices; Small, US Patent No. 7243053 focuses on using a virtual modelling environment to control field models; and McDermott, US Patent Application Publication No. 2006/0077913, focuses on controlling field devices while replicating actionable functions. 

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119